Opinion by
Orlady, J.,
When this case was first before us (28 Pa. Superior Ct. 544), it was carefully examined and in an opinion filed by our Brother Morbison, the errors complained of in the earlier trial were fully considered. The judgment was reversed and careful directions were given as to the proper manner in which it should be again tried. The opinion of the court in that case was carefully followed by the learned trial judge on the later trial, and the jury was explicitly instructed “that if the injury resulted from an attempt on the part of Mrs. Morford to hitch her horse to the pole which stood down over the embankment on the east side of the street, there could be no recovery. It was left to the jury, however, to find as a matter of fact whether the injury resulted from an effort to drive the horse to the pole which stood down over the bank to the east, as contended for by the defendant, or to hitch it to the pole which stood on the west side of and on a level with the street, as claimed by the plaintiff, and if the latter, then whether this was such an extraordinary use of the *29highway as could not have been foreseen.” And further, “if it was on the east side of the street, we think there could be no recovery but if it were on the west side, and you think it was a thing that might reasonably and naturally be attempted, then we say that that was such a use of the highway as it would be the duty of the municipal authorities to foresee and guard against.”
The verdict necessarily means that the jury found that the use made of the highway by Mrs. Morford was a proper one, and such as the defendant borough should have foreseen by placing a guard at this dangerous embankment, the lack of which was the operating cause of the injury which the plaintiff sustained while making a reasonable, natural and ordinary use of the highway. The question was purely one of fact and was carefully submitted to the jury.
The fourth assignment is without merit. If the plaintiff was entitled to recover at all, it was proper for the jury to consider the character, extent and permanency of her injury, and that tribunal, after an inspection of her injuries as they were at the time of the trial, were as capable as men of observation and experience of determining whether the injuries complained of were substantial and permanent, or merely nominal and temporary.
The assignments • of error are overruled and the judgment is affirmed.